Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	The finality of the previous office action mailed 30 October 2020 has been withdrawn and prosecution is hereby open in order to allow the introduction of a new ground of rejection of Claim 1 and its dependents below.

Response to Arguments
Applicant’s arguments filed 01 February 2021 regarding the rejection of Claim 1 and its dependents in the final rejection mailed 30 October 2020 have been fully considered and are persuasive as indicated in the advisory action mailed 18 February 2021. However, a new ground of rejection is presented below over Saito, of record, in view of Lochhaas (US 2014/0141357 A1), newly cited.

Claim Rejections - 35 USC § 103
Claims 1, 4-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2013/181128 A and its machine translation provided with the office action mailed 25 October 2019) in view of Lochhaas (US 2014/0141357 A1), newly cited.
Regarding Claims 1, 3 and 8, Saito teaches a copolymer (polymer product which includes at least one of monomers m1 and m2 and tetrafluoroethylene, abbreviated hereinafter as TFE) comprising divalent units independently represented by the claimed formula wherein each X is independently F (product of step a recited in [0024], particularly the result of polymerizing monomer compound m1 as described in [0027], see repeating unit structure u1 as shown in [0056], noting [0057] which indicates 1 may be a perfluoroalkylene group with an etheric oxygen atom as shown in the instant formula and also noting that although the structure shown in [0056] includes a pendant group with SO3H, this is a result of optional step c and prior to step c would be expected to include the pendant group SO2F as claimed in the instant formula) wherein the ranges of instant b, c and e as claimed in instant Claims 1 and 3 all at least overlap with the equivalent subscripts in repeating unit u1 (see [0027] indicating that the perfluoroalkylene group may have 1 to 6 carbons and the etheric oxygen may be between two carbon atoms bonds or may be inserted at the end of the carbon atom bond); and one or more other, independently selected fluorinated divalent units (see monomer m2, which would be expected to copolymerize in addition to monomer unit m1 during the polymerizing step a).
Although Saito teaches fluorinating unstable terminal groups of the polymer, Saito does not teach SO2X end groups as claimed. Additionally, although Saito does not explicitly teach that the copolymer has an –SO2X equivalent weight of up to 1000 as required by Claim 1 or up to 700 as required by Claim 8. However, given that Saito appears to teach the claimed structure of the polymer compound, this feature would be expected to be met by Saito in order to ultimately obtain a final electrolyte membrane for a polymer electrolyte fuel cell having high mechanical strength and high proton conductivity (see [0022]).
However, Lochhaas also teaches a fluorinated olefin monomer which is used in fuel cell applications (see [0029]) and particularly teaches that it is advantageous to utilize a low equivalent weight fluoropolymer (see specifically [0057]-[0058] indicating that the equivalent weight is preferably less than 1000 corresponding with the range recited in instant Claim 1 or even less than 400 with acid functional pendant groups such as SO2F corresponding to instant Claim 8) and also teaches that copolymers which contain end groups of SO2F (see [0064]) both for the purpose of improving melt processing ability of the polymer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically include the instant claimed 
Regarding Claims 4-6, Saito further teaches that the other, independently selected fluorinated divalent units are derived from TFE as required by Claim 5 (see [0024]), which is a fluorinated olefin represented by formula C(R)2=CF-Rf, wherein Rf is a fluorine and each R is independently fluorine as required by Claim 4 and comprises –[CF2-CF2]– as required by Claim 6.
Regarding Claim 7, instant specification pages 14 and 15 indicate that the metal ion content as claimed may be achieved by conducting polymerization in the absence of added metal ions. Since Saito does not teach introducing any compounds during the polymerization step a with metal ions, it would be expected that Saito would meet the claim limitation requiring that the copolymer comprises less than 25 ppm metal ions.
Regarding Claim 14, Saito further teaches a polymer electrolyte comprising the copolymer of Claim 1 (see [0012]).
Regarding Claim 15, Saito further teaches that the polymer electrolyte membrane further comprises at least one of cerium cations and manganese cations (see [0073]).
Regarding Claim 16, Saito further teaches a catalyst comprising the copolymer of Claim 1 (see [0020] indicating that the anode and cathode catalyst layers contain the polymer obtained by Saito). While Saito does not explicitly teach that a catalyst ink is formed in order to obtain the final catalysts used as the anode and cathode catalysts as described by Saito, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a catalyst ink would need to be formed in order for the catalyst to ultimately function as layers on the anode and cathode.
Regarding Claim 17, Saito further teaches a membrane electrode assembly comprising the polymer of Claim 1 (see again [0020]).

Claim 7 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Saito in view of Lochhaas as applied to Claim 1 above, and further in view of Miyachi (US 2009/0081518 A1), of record. Saito further teaches that the electrolyte membrane including the copolymer comprises metal ions (see [0073] indicating that when used in an electrolyte membrane, cerium and/or manganese ions are present), but does not explicitly teach that there are less than 25 ppm of these ions. However, Miyachi teaches an electrolyte membrane with less than 1ppm of metal ions (see [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the concentration of metal ions in the electrolyte membrane is 25ppm or less in order to provide a particular specific electrical resistance, as taught by Miyachi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723